Citation Nr: 0031500	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative arthritis, left knee, with total knee 
replacement, from November 3, 1993 through March 29, 2000.

2.  Entitlement to a rating in excess of 30 percent for total 
right knee replacement for degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in May 1975, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A hearing was held before a hearing officer at the 
RO in July 1996, and the hearing officer's decision was 
entered the following month.  

This case was last before the Board in November 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in May 2000, continued to deny each 
issue on appeal.  A Supplemental Statement of the Case was 
mailed to the veteran the same month.  Thereafter, the appeal 
was returned to the Board.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
degenerative arthritis, left knee, with total knee 
replacement, for the period from November 3, 1993, to March 
29, 2000, include an ability to flex and extend the knee to 
zero and 92 degrees, respectively, with pain on flexion, and 
"some" weakness; implantation of a knee prosthesis on the 
left was not accomplished during this period. 

2.  The veteran underwent a total left knee revision on March 
30, 2000; the RO assigned a 100 percent schedular rating for 
the period from March 30, 2000 to June 1, 2001, which is the 
maximum schedular rating for one year following knee joint 
replacement.  

3.  Current manifestations of the veteran's service-connected 
total right knee replacement for degenerative joint disease 
include chronic residuals of severe painful motion and right-
sided weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
degenerative arthritis, left knee, with total knee 
replacement, from November 3, 1993 to March 29, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096,___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.71a, 
Diagnostic Code 5055 (2000).

2.  The criteria for a 60 percent rating for total right knee 
replacement for degenerative joint disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096,___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5055 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that, during the pendency of this appeal, 
relative to each issue listed on the title page, the 
provisions of 38 U.S.C.A. § 5107, which concern VA's duty to 
assist a claimant with the development of facts pertinent to 
his or her claim, have been substantially revised.  

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim" 
may VA decide a claim for benefits without providing 
assistance.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096,___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for degenerative arthritis, 
left knee, with total knee replacement, for which the RO has 
assigned a 60 percent rating, from November 3, 1993, to March 
29, 2000 (with a 100 percent rating, effective from March 30, 
2000, presently in effect) in accordance with the provisions 
of Diagnostic Code 5055 of the Rating Schedule.  Service 
connection is also in effect for total right knee replacement 
for degenerative joint disease, rated 30 percent disabling, 
effective May 1, 1995, under Diagnostic Code 5055.  Service 
connection was established in 1975 for degenerative joint 
disease involving each knee.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to an increased rating is currently asserted on 
appeal.


The Law and the Evidence

Pursuant to Diagnostic Code 5055, a minimum 30 percent rating 
is warranted for knee replacement (prosthesis); intermediate 
degrees of residual weakness, pain or limitation of motion 
are to be rated by analogy in accordance with Diagnostic 
Codes 5256, 5261 or 5262.  A 60 percent rating is warranted 
for knee replacement (prosthesis) with chronic residuals 
consisting of severe painful motion or weakness.  With the 
prosthetic replacement of the knee joint, a 100 percent 
rating is warranted for one year following implantation of 
the prosthesis.  

The veteran asserts that he is free of knee pain only when he 
is lying down or sitting with his knees in a relaxed 
position.  He indicates that forced bending of his knees, 
especially when riding on an airplane or sitting in a 
taxicab, is particularly problematic.  The veteran had 
initially undergone knee replacement involving his left knee 
in the mid-1980's and repeat knee replacement involving the 
right in 1994. 

When he was examined by VA in May 1995, he complained of 
numbness involving his right lower extremity.  On physical 
examination, he exhibited an ability to extend and flex each 
knee from zero degrees of extension to 90 degrees of flexion.  
Each knee was free of swelling or deformity.  When the 
veteran was neurologically examined by VA in March 1998, at 
which time he complained of experiencing numbness and 
tingling in the right great toe, he was found to have a 
decrease to pinprick over the great toe and the lateral 
aspect of the plantar surface of the foot.  The diagnosis was 
probable L5 or SI radiculopathy, which the examiner opined 
was related to a back condition (for which surgery was 
reportedly accomplished in the early 1990's) rather than the 
veteran's "knee problem."

When the veteran was orthopedically examined by VA in March 
1998, he was noted to walk with a mild limp favoring the left 
lower extremity, and he walked "very poorly" on physical 
examination.  He was able to walk on his heels and toes "a 
little bit", but the same "aggravated" his limp.  When 
exhibiting ten toe rising, it was accomplished "slowly and 
deliberately on the left side with decreasing speed", the 
same being seen as indicative of "some weakness and 
fatigue."  Weakness and fatigue was more apparent on the 
right when the veteran exhibited ten toe rising, such 
exercise (on the right) being accompanied by "a marked 
decrease in speed", the same being seen as indicative of 
"more weakness and fatigue on the right" (elsewhere 
characterized as "marked signs of weakness" on the right) 
than on the left.  With respect to motion involving the left 
knee, the veteran exhibited extension to zero degrees an 
flexion to 92 degrees, with "a grinding sound" as well as 
pain on flexion.  On the right, the veteran exhibited 
extension and flexion from zero degrees of extension to 100 
degrees of flexion, with "quite a bit of pain" on the right 
with full flexion.  Each knee was noted to show "some 
instability" involving the collateral and cruciate 
ligaments.  While the examiner also indicated that the 
veteran had decreased sensation involving the right great 
toe, in a subsequent addendum, relative to the etiology of 
the same, he essentially concurred with the above-cited 
opinion rendered on the veteran's March 1998 VA neurology 
examination.  

On March 30, 2000, the veteran was admitted to a VA facility, 
and on the same day underwent surgical revision of his left 
total knee replacement.  In consideration of such procedure, 
a 100 percent rating, effective March 30, 2000, was assigned 
in accordance with Diagnostic Code 5055 in a rating decision 
entered in May 2000.  The 100 percent rating will be in 
effect until June 1, 2001. 


Analysis

I.  Rating in excess of 60 percent for Degenerative 
Arthritis, Left Knee, with Total Knee Replacement (from 
November 3, 1993, to March 29, 2000)

In considering the veteran's claim of entitlement to a rating 
in excess of 60 percent for degenerative arthritis, left 
knee, with total knee replacement, from November 3, 1993, to 
March 29, 2000, the Board finds that such increased rating 
for the relevant period is not warranted.  In this regard, 
such higher rating (pursuant to Diagnostic Code 5055) is 
assigned only for the year following implantation of a knee 
prosthesis, and no such procedure is shown to have been 
accomplished on the left during this appeal.  

Moreover, the 60 percent rating assigned under Diagnostic 
Code 5055 for the temporal duration at issue includes painful 
motion and weakness, thereby subsuming the pertinent 
provision of 38 C.F.R. § 4.40 (2000).  Therefore, separate 
consideration of painful motion, for purposes of assigning a 
higher temporal rating under the provisions of 38 C.F.R. § 
4.40, is not applicable in accordance with the pertinent 
discussion advanced by the United States Court of Appeals for 
Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202,  (1995).  
Likewise, as Diagnostic Code 5055 includes painful motion and 
weakness, the VA General Counsel opinions, VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, which provide for separate ratings based 
on limitation of motion of the knee, are not applicable in 
this veteran's case.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 4.10, as pertinent to left knee disability-occasioned 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life.  In this regard, in his 
Substantive Appeal, in commenting on the general limitations 
occasioned by his left knee disability, the veteran indicated 
that he "could no longer participate in the activities" he 
had previously enjoyed.  However, while the Board would not 
dispute that the veteran's left knee disability undoubtedly 
occasions such hindrance, such consideration is insufficient 
to warrant entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  

Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected left knee disability more closely approximate those 
required for a temporal 100 percent rating than they do the 
disability rating assigned relative to the duration at issue.   
A 100 percent rating under Diagnostic Code 5055 specifically 
requires implantation of prosthesis, which the evidence 
reflects was not performed during the relevant period, and 
was not performed until March 30, 2000.  Accordingly, the 
Board is unable to identify a reasonable basis for a grant of 
this aspect of the benefit sought on appeal.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.


II.  Rating in excess of 30 percent for Total Right Knee 
Replacement for Degenerative Joint Disease

In considering the veteran's claim of entitlement to a rating 
in excess of 30 percent for total right knee replacement for 
degenerative joint disease, the Board is of the view, for the 
reasons stated below, that a 60 percent disability rating 
(which evaluation contemplates residual disability consisting 
of severe painful motion or weakness) is warranted.  In this 
regard, on the occasion of his examination by VA in March 
1998, when flexing his right knee, the veteran was noted to 
exhibit "quite a bit of pain".  In addition, on the same 
examination, when the veteran exhibited ten toe rising, such 
exercise was accompanied by "a marked decrease in speed", 
the same being seen as indicative of "extensive weakness and 
fatigue on the right".  Indeed, the notation "marked signs 
of weakness" on the right appears elsewhere on the 
examination report.  

Given the foregoing, the Board is satisfied that the criteria 
for a pertinent 60 percent disability rating are 
substantiated.  Accordingly, such higher rating of 60 percent 
for the veteran's service-connected total right knee 
replacement for degenerative joint disease is warranted.  
However, without any evidence documenting the accomplishment 
of repeat knee replacement surgery on the right since 1994, 
the Board finds that further entitlement to a 100 percent 
rating is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
apparently currently works as a data processor in the 
intelligence field) has offered no objective evidence that 
the disability occasioned by either of his service-connected 
knee disabilities interferes with his employability to a 
degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  The 
schedular criteria for 60 or 100 percent ratings specifically 
contemplate chronic residuals of severe painful motion and 
weakness of the knees.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

A rating in excess of 60 percent for degenerative arthritis, 
left knee, with total knee replacement, for the period from 
November 3, 1993, to March 29, 2000, is denied.

A 60 percent rating for total right knee replacement for 
degenerative joint disease is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


